Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Tri-Valley Corporation 4927 Calloway Dr. Bakersfield, CA 93312 Ladies and Gentlemen: We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-174776, 333-148240, and 333-130424) of Tri-Valley Corporation of our report dated April 12, 2012, relating to the consolidated financial statements of Tri-Valley Corporation, appearing in the Annual Report on Form 10-K of Tri-Valley Corporation for the year ended December 31, 2011. BROWN ARMSTRONG ACCOUNTANCY CORPORATION By: /s/ Eric H. Xin Name: Eric H. Xin Title: Principal Bakersfield, California April 16, 2012 64
